Citation Nr: 1609372	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to service connection for a right knee disability.  

9.  Entitlement to service connection for a left knee disability.  

10.  Entitlement to service connection for a left ankle disability.  

11.  Entitlement to an extraschedular rating for a chronic right ankle disability.  

12.  Entitlement to increases in the staged ratings (30 percent prior to April 26, 2012, and 60 percent since April 26, 2012) for cardiomyopathy and cardiomegaly with history of atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a video conference hearing in November 2012; a transcript of the hearing is associated with the claims file.  In an April 2014 decision, the Board, in pertinent part, granted an increased (20 percent) rating for the Veteran's service-connected right ankle disability.  Thereafter, an April 2014 rating decision implemented the Board's decision, and awarded the 20 percent rating for the right ankle disability effective December 14, 2004.  

The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's April 2014 decision to the extent it denied referral for an increased rating on an extraschedular basis.  The Board has characterized the claim as one for an extraschedular rating in accordance with the Joint Motion.  

In April 2015, the Board remanded these matters for additional development.  

The issues of service connection for neck, headache, low back, bilateral shoulder, bilateral hip, bilateral knee, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's right ankle disability does not present an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  

2.  Prior to April 1, 2009, the Veteran's heart disability was not manifested by workload capacity of 3 METs but not greater than 5 METs; acute congestive heart failure; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

3.  Since April 1, 2009, the Veteran's heart disability has been manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent; chronic congestive heart failure, workload of 3METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the Veteran's service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 3.321 (2015).  

2.  Prior to April 1, 2009, the criteria for a rating in excess of 30 percent for the Veteran's service-connected heart disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7011 (2015).  

3.  Since April 1, 2009, the criteria for a 60 percent rating, but no higher, is warranted for the Veteran's service-connected heart disability.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7011 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Prior to the RO's initial decisions on the Veteran's claims, VA provided prior notice of the information and evidence that is necessary to substantiate the Veteran's claims, that VA will seek to provide, and that the claimant is expected to provide, by way of August 2007, June 2008, and December 2011 letters.  See 38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records, and pertinent post-service VA and private treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Also pursuant to VA's duty to assist, VA provided several examinations during the appeal period.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that these examinations, cumulatively, are adequate to evaluate the Veteran's disabilities as the examiners performed thorough clinical evaluations, reviewed the Veteran's relevant medical history, and provided a clear picture of the Veteran's disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Finally, the Veteran does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identify any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claims herein.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity resulting from service-connected disability.  

Extraschedular Rating Claim

To accord justice in exceptional cases where the schedular standards are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under § 3.321(b)(1), an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

In addition, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  

In this case, following the Board's April 2015 remand, the RO considered whether referral for extraschedular consideration was warranted and determined that it was.  Accordingly, the claim was forwarded to the Director of the Compensation Service to determine whether an extraschedular rating was warranted in this case.  In a November 2015 response, it was opined that the Veteran's right ankle did not pose an unusual disability picture that markedly interferes with employment, and found that an extraschedular rating was not warranted.  

Consistent with the November 2015 Director of the Compensation Service's opinion, the Board finds that, based on the symptomatology and impairment caused by the Veteran's right ankle disability, entitlement to an extraschedular rating is not warranted.  The Veteran's service-connected right ankle disability is rated under Diagnostic Code 5271 (for limitation of motion), and is considered severe and rated 20 percent disabling (the maximum rating).  The Veteran testified at the November 2012 video conference hearing that he experiences buckling and giving way of his right ankle, and has to wear a brace and take pain medication on a daily basis.  Significantly, all of his symptomatology, including the complaints of buckling and giving way, as well as the documented limitation of motion, were considered by the Board in its April 2014 decision finding that his right ankle disability more nearly approximated the criteria for a 20 percent rating.  Nonetheless, the RO referred the matter to the Director of the Compensation Service to determine whether an extraschedular rating was warranted as his complaints of buckling and giving way did not appear to be clearly considered by the criteria for limitation of motion.  

After review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected right ankle disability presents other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization.  In support of this finding, the Board notes that there is no evidence of hospitalization due to the Veteran's right ankle during the appeal period.  In addition, the evidence shows that the Veteran has been employed throughout the appeal period.  See, e.g., January 2012 VA ankle examination; July 2014 VA heart examination.  The Board notes that the Veteran appears to have been changed to a desk job at his place of employment during the appeal period in June 2010, but such change was due to a right knee injury, and not due to his right ankle disability.  See April 2012 VA treatment record.  In addition, there is no opinion of record in support of a finding that the Veteran's service-connected right ankle disability causes impairment with employment, let alone marked interference with employment.  See, e.g., July 2008 VA ankle examination report (noting range of motion was not further functionally limited after repetitive range of motion testing, and there was no evidence of fatigability, weakness or incoordination); January 2012 VA ankle examination (noting the Veteran's denial of right ankle instability or triggering falls, that the right ankle range of motion was unaffected by repetitive use testing, there was no additional limitation of function after repetitive use other than less movement than normal, and noting the Veteran worked full-time and concessions at work were made due to his knees); July 2014 VA ankle examination (noting range of motion was not further functionally limited after repetitive range of motion testing, and there was no functional loss impairment after repetitive use other than pain on movement, finding ultimately the right ankle had no impact on the Veteran's ability to work).  

Based on the foregoing, the Board finds that entitlement to an extraschedular rating is not warranted and the appeal is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.  

Increased Rating Claim

The Veteran's heart disability is rated under Diagnostic Code 7011 (for sustained ventricular arrhythmias).  38 C.F.R. § 4.104.  His heart disability is rated 30 percent prior to April 26, 2012, and rated 60 percent since April 26, 2012.  

Under Diagnostic Code 7011, a 30 percent rating is warranted for a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

After a review of the evidence of record, the Board finds that the Veteran is entitled to an increased 60 percent rating for his heart disability effective from April 1, 2009.  Prior to this date, the Board finds that a rating in excess of 30 percent for his heart disability is not warranted.  

For the period prior to April 1, 2009, there is no evidence of more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See, e.g., March 2007 VA treatment records finding left ventricular ejection fraction of 52 and 65 percent.  

Since April 1, 2009, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the criteria for a 60 percent rating.  The evidence includes an April 2009 nuclear stress test that revealed left ventricular ejection fraction of 49 percent.  Thereafter, the evidence consistently shows that the Veteran's left ventricular ejection fraction is 49 percent.  See, e.g., August 2012 VA treatment record; October 2013 VA treatment record.  Hence, the Board finds that a 60 percent rating is warranted for the Veteran's heart disability, effective from April 1, 2009.  However, the evidence does not support, or approximate, the criteria for a rating in excess of 60 percent during any period since April 1, 2009.  Notably, there is no evidence of congestive heart failure, acute or chronic, during the appeal period.  See, e.g., April 2011 VA heart examination (noting no history of congestive heart failure); January 2012 VA heart examination (noting no history of congestive heart failure); April 2013 VA heart examination (noting the Veteran has never had congestive heart failure).  In addition, there is no evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.  There is also no evidence of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope due solely to the Veteran's service-connected heart disability.  In this regard, the Board notes that on December 2009 VA examination, the examiner, confusingly, found that the METs level was unable to be determined secondary to the Veteran's dyspnea, but also found that depending on the level of activity his symptoms were consistent with a workload of 2 METs.  Significantly, the examiner indicated that the Veteran's severe degree of dyspnea seemed out of proportion to echo/stress testing results, and was most likely multifactorial, with possible pulmonary disease contributing as well.  The evidence also shows that on April 2011 VA heart examination, it was estimated that the Veteran's workload would be at the 10 to 12 METs level in the absence of any documented coronary artery disease by catheterization and the negative history of myocardial infarction.  METs level testing was not performed or estimated again until July 2014 VA heart examination wherein it was indicated that based on interview the METs level was 3 to 5, with 70 percent of the METs level due to the heart disability, and 30 percent due to the Veteran's morbid obesity.  Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected heart disability during any period on appeal was manifested by a workload of 3 METs or less.  

In summary, the Board must find that the preponderance of the evidence is against a rating in excess of 60 percent for the Veteran's heart disability since April 1, 2009.  

Finally, to the extent the Veteran may be seeking an extraschedular rating for his service-connected heart disability, the medical evidence fails to show anything unique or unusual about the Veteran's heart disability.  The evidence shows that the Veteran's heart disability is manifested by left ventricular dysfunction with decreased ejection fraction and a decreased workload resulting in dyspnea, but no symptoms have been described that would render the schedular criteria inadequate.  The Board notes that the schedular criteria contemplate increased ratings from various cardiovascular symptomatology, symptomatology that has not been found (e.g., chronic congestive heart failure).  Accordingly, the Board finds that the Veteran is not entitled to an extraschedular rating for his heart disability.  

Finally, the Veteran has not asserted that his service-connected heart disability, or his service-connected right ankle disability, renders him unemployable.  Indeed, the evidence shows that the Veteran has been gainfully employed throughout the appeal period.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised.  


ORDER

An extraschedular rating for right ankle disability is denied.  

For the period prior to April 1, 2009, a rating in excess of 30 percent for heart disability is denied.  

For the period since April 1, 2009, an increased rating of 60 percent is granted for the Veteran's heart disability, subject to the regulations governing the payment of monetary awards.  


REMAND

As noted above, the matters of entitlement to service connection for neck, headache, low back, bilateral shoulder, bilateral hip, bilateral knee, and left ankle disabilities were remanded by the Board in April 2014 for additional development, to include obtaining VA examinations to determine the nature and etiology of the disabilities.  The record shows that VA examinations were performed in July 2014.  However, no nexus opinions were provided regarding the disabilities.  In light of the lack of etiological opinions regarding the disabilities, the Board's April 2014 orders remain uncompleted, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the July 2014 VA examiner for an opinion as to the onset and etiology of the Veteran's neck, headache, low back, bilateral shoulder, bilateral hip, bilateral knee, and left ankle disabilities, if available.  

For any neck, headache, low back, bilateral shoulder, bilateral hip, bilateral knee, or left ankle disability diagnosed, the examiner(s) is requested to provide an opinion as to whether it is at least as likely as not that the diagnosed disability(ies) is(are) related to or had its(their) onset in service, to include the Veteran's duties as a bridge crewman in service.  

The examiner(s) is(are) also requested to offer an opinion as to whether it is at least as likely as not that any diagnosed neck, headache, low back, bilateral shoulder, bilateral hip, bilateral knee, or left ankle disability was caused OR aggravated by the Veteran's service-connected disabilities, to include the aggregate impact of those disabilities, which include a chronic right ankle strain, bilateral pes planus, and bilateral plantar fasciitis.  

The appropriate examiner is also requested to provide an opinion as to whether it is at least as likely as not that any diagnosed headache disability was caused OR aggravated by the Veteran's service-connected heart disability, any other service-connected disability, or the aggregate impact of those disabilities.  

The rationale for all opinions expressed should be provided in a legible report.  

2. Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


